Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 28 January 1783
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                        
                            Paris—Rue de foubourg St honoré No. A 28 Jany 1783.
                        
                        Permit me, my dear General, to offer you my congratulations, on, the Signing of the Preliminary Articles,
                            & the glorious End of all your toils—I have not forgot the hope you permitted me to entertain of having the
                            pleasure of receiving you here after this Epoche. I beg you to be persuaded how earnestly I wish to renew that friendship
                            we formed amidst the Scenes of War—Scenes which have always terminated happily for you & I felicitate my self for
                            my Success in fighting for a Cause so just as that which you have supported If I had been supported by People of  proved a bravery as yours the War would not have been  by the  which I have experienced but the War has
                            finished as gloriously for France & America as if I had not been unfortunate—the circumstances of this affair do
                            not the less assure me of the esteem of my friends and I do not the less, reckon you among the number—with this just
                            & flattering confidence I beg you to be convinced of those sentiments I have always avowed for you and that I
                            shall never cease to be with the most respectful & inviolable attachment My dear General Your very humble
                            & Obed. Servt
                        
                            Le Comte de Grasse
                        
                        
                            As I have been obliged to throw overboard all my Letters—I will be obliged to you to Send me the letters
                                I had the honor to write to you of which I have no copies—the originals can no longer be useful to you if however you
                                would chuse to keep them I must request you to furnish me with copies certified by you.
                            Translation, DLC:GW.
                        
                    